Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 1 of 8




              Exhibit A
                       Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 2 of 8
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place:                                                                                      Courtroom No.:
                                                                                            Date and Time:

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                               OR


                                            Signature of Clerk or Deputy Clerk                               Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                 , who issues or requests this subpoena, are:



                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 3 of 8
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

                I returned the subpoena unexecuted because:
                                                                                                                                        .


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                  .

My fees are $                                  for travel and $                                 for services, for a total of $          .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 4 of 8
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
               Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 5 of 8




                                              SCHEDULE A

The document requests below are served subject to all instructions and definitions set forth in Rules 26,

34, and 45 of the Federal Rules of Civil Procedure, as well as to the instructions and definitions set

forth below.

                                            INSTRUCTIONS

1. Any responsive document in electronic form shall be produced in electronic form, including, without

limitation, originals and all copies of email; output resulting from the use of any software program,

including word processing documents, spreadsheets, database files, charts, graphs, and outlines; image

files in any format; PDF files; and all other electronic files or file fragments, regardless of the media on

which they are stored and regardless whether the data resides in an active file, deleted file, or file

fragments.

2. All documents electronically produced shall be provided in a file format that can be read by a

computer configured to process ADOBE ACROBAT®, Microsoft Word®, or Microsoft Excel®

formatted files, when possible. Should a document not be capable of being produced in one of these file

formats (or in a standard image format), identify the software application, including the version number

and trade name, that can be used to open such document.

3. Produce all documents in the order in which they appear in your files. Documents that, in their

original condition, are stapled, clipped, or otherwise fastened together shall be produced in this same

condition.

4. Produce all documents within your possession, custody, or control including all documents in the

possession, custody, or control of any employee, agent, representative, consultant, attorney, accountant,

advisors, or other persons directly or indirectly connected with you or subject to your control, any
             Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 6 of 8


government department, agency or any other government subdivision.

5. If any responsive document has been lost, destroyed, removed from, or is no longer in your

possession, custody, or control for any reason, please identify the document, its last known location,

and the circumstances surrounding its loss, destruction, or removal.

6. If you contend that any responsive document is protected from disclosure pursuant to any privilege

or work-product doctrine, please specifically set forth the privilege being asserted and any factual or

legal basis for its assertion. Also set forth the date and title of the document, its subject matter

generally, its author(s) and recipient(s), and its Bates number(s).

7. If no documents responsive to a particular request exist, or if such documents exist but are not in

your possession, custody, or control, then your response to that request shall so state.

8. Pursuant to the Federal Rules of Civil Procedure, these requests are continuing and you must revise

or supplement your responses and production whenever new or additional responsive information

becomes known.

                                              DEFINITIONS

1. The “Relevant Period” shall mean May 1, 2020 through the present.

2. “USPS” shall mean defendant United States Postal Service.

3. “Stand Up Talks” shall mean addresses or presentations given by regional or local managers to, or

discussions with, USPS employees, whether or not formally titled as such.

4. “Sorting machines” shall mean any machine owned or operated by USPS that postmarks, cancels,

sorts or otherwise processes quantities of mail, including without limitation Advanced Facer Canceller

Systems, Automated Flat Sorting Machines, Delivery Bar Code Sorters and Flat Sequencing Systems.

5. “Election Mail” shall mean any item mailed to or from authorized election officials that enables

citizens to participate in the voting process — including without limitation ballots, voter registration

cards, absentee voting applications and polling place notifications.

5. “Communication” shall mean any transmission of information by one or more persons to one or
            Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 7 of 8


more persons by any means including, without limitation, telephone conversations, letters, telegrams,

teletypes, telexes, telecopies, e-mail, text messages, computer linkups, written memoranda, and face-to-

face conversations; “communication” includes all documents and electronically stored information

(“ESI”) containing, summarizing, or memorializing any communication.

11. “Document” or “documents” shall have the full meaning ascribed to it by Federal Rule of Civil

Procedure 34(a) including ESI, and includes the original and any identical or nonidentical copy,

regardless of origin or location, of any writing or record of any type or description, including but not

limited to, all writings; records; contracts; agreements; communications (intra or inter-company);

correspondence; memoranda; letters; facsimiles; electronic mail (e-mail); text messages; minutes,

recordings, transcripts, and summaries of meetings, or recordings of meetings, speeches, presentations,

conversations, or telephone calls (whether recorded in writing, mechanically, or electronically);

handwritten and typewritten notes of any kind; statements; reports; voice recordings; desk calendars;

diaries; logs; drafts; studies; analyses; schedules; forecasts; surveys; invoices; receipts; computer data;

computer printouts; financial statements; balance sheets; statements of operations; audit reports;

financial summaries; statements of lists of assets; work papers; pictures; photographs; drawings;

computer cards; tapes; discs; printouts and records of all types; instruction manuals; policy manuals

and statements; books; pamphlets; and every other device or medium by which information or

intelligence of any type is transmitted, recorded, or preserved, or from which intelligence or

information can be perceived.

                                       DOCUMENT REQUESTS



1. All Documents and Communications from the Relevant Period between USPS and its employees

concerning Stand Up Talks ,

2. All Documents and Communications from the Relevant Period between USPS and its employees

concerning reinstallation of removed sorting machines.
            Case 1:20-cv-06516-VM Document 44-1 Filed 09/15/20 Page 8 of 8


3. All Documents and Communications from the Relevant Period between USPS and its employees

concerning Postmaster General DeJoy's statements to Congress that certain actions and changes will

be suspended pending the election, including without limitation any documents communicating these

changes, interpreting them, describing or addressing noncompliance, or instructing personnel to roll

back or otherwise not implement certain changes.

4. All Documents and Communications from the Relevant Period by and between USPS and

President Donald Trump, or anyone acting on the President's behalf, or the Chief of Staff Mark

Meadows, or Treasury Secretary Steven Mnuchin or any other member of the Donald Trump

administration not employed by USPS, concerning the November 3 election, mailed ballots or

Election Mail.

5. All Documents and Communications from the Relevant Period concerning any signs, whether

authorized or unauthorized, placed in any post office or on USPS property, concerning any subject of

DeJoy testimony, change in policy, or policy regarding trucks, overtime, sorting machines, routes,

mailboxes, truck scheduling, late departures, or any other policy named in the Complaint.

6. All Documents and Communications from the Relevant Period concerning Market Dominant on-

time service performance and service variance results at the national, area, and district levels for each

week for the period of June 1, 2020, through September 4, 2020.

7. All Documents and Communications from the Relevant Period concerning Market Dominant on-

time service performance and service variance results at the national, area, and district levels for each

week for the same period last year, i.e., the corresponding weeks in FY 2019.
